Citation Nr: 1507632	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing was held in April 2014 by means of video conferencing equipment with the Veteran in Seattle, Washington before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the electronic claims file, Virtual VA.

The current record before the Board includes electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: For clarification of test results.

In support of his claim, the Veteran submitted an audiometric examination report from PHRC, dated May 2010.  This treatment record indicates that speech recognition testing was performed; however, it is unclear whether the testing was performed using the Maryland CNC Test.  Notably, the word lists used are included with the report but not identified as the Maryland CNC Test.  The Court has determined that there are some instances in which there exists a requirement for VA to seek further information from a non-VA medical professional who has provided an examination report, either directly or through the claimant who submitted the private examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Such instances are limited to when the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.  Whether the speech discrimination tests in this case were conducted using the Maryland CNC Test is relevant because it is the only test that VA will consider in evaluating a person's hearing disability.  See 38 C.F.R. § 3.385 (2014).  Moreover, the Court has expressly stated that the question of which speech recognition test was used is a factual, objective one to which there is a yes or no answer, and that the question of whether the Maryland CNC Test was used does not in any way rely on the opinion of the examiner, and therefore is among the type of information that VA has a duty to attempt to clarify.  Savage, 24 Vet. App. at 270.  Accordingly, on remand, the AMC should clarify whether the Maryland CNC Test was used at the time the May 2010 audiometric examination was conducted.

Accordingly, the case is REMANDED for the following action:

1. After receiving appropriate authorization for the release of information from the Veteran, attempt to clarify whether the audiologist at PHRC who conducted the May 2010 audiometric evaluation administered the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  All attempts to clarify whether the Maryland CNC Test was used should be documented and associated with the record.  Explain to the Veteran that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information.

If the Veteran does not provide an authorization for the release of information from PHRC, then send the Veteran's claims file to a VA audiologist for review.  Ask the audiologist to review the May 2010 private treatment record and indicate whether the speech recognition test utilized was the Maryland CNC test.  The Board points out that the word lists used are included with the test results.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




